MEMORANDUM **
Victor Manuel Medrano-Cruz, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) order denying his applications for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a.1 Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both the BIA’s and the IJ’s decisions for substantial evidence. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir. 2000). We deny the petition.
Medrano-Cruz testified that he feared persecution from guerrillas, who tried recruiting him into their ranks because of his military experience. Because forced recruitment by guerrillas, without more, does not amount to persecution based on race, religion, nationality, membership in a social group or political opinion, substantial evidence supports the BIA’s and IJ’s orders denying Medrano-Cruz’s application for asylum. See INS v. Elias-Zacari-*694as, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Medrano-Cruz has not satisfied the standard required for a grant of asylum, he has failed to meet the higher standard for withholding of deportation. See Aruta v. INS, 80 F.3d 1389, 1396 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRI-RA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000).